      Case 1:21-cr-00308-JEB Document 15-11 Filed 07/14/21 Page 1 of 2




To the Probation Officer and the Court:

   Thank you for taking the time to work on my report and your
interview of me. Please accept this statement about my case. I
definitely accept responsibility for what I did, I accept the plea and
factual statement and I am beyond sorry and remorseful for my actions.

   As we talked about, my upbringing was a little up and down. I would
definitely say there was a lack of direction and stability most times in
my life. One of the men in my mom’s life was definitely a
fundamentalist in his views and I started to look at some of these views.
I want to make clear I never traveled or provided support to those who
believe this way. My mother has since divorced him and I have no
contact with him.

  The authorities knew of this man and were investigating him for a
while. When the police asked me a series of questions about whether I
had ever seen/shared some videos and the like, I panicked and denied it.
These answers now find me in the situation I am in now. I am truly
sorry that I just didn’t say yes and admit and I probably would never
have been in trouble. But I can’t take back my stupid denials. I feel
horrible about it.

   These interviews took place almost three years ago in July of 2018. I
have matured a lot since 2018 and my mindset is that I just want to
work and be as good a person as possible. I am a working and decent
member of my community and have held a good, steady job for a long
time.

    When the FBI wanted to speak with me again almost two years
later in November of 2020 and talk to me about my false denials to
them back in July of 2018 , I happily agreed. I met and talked with
them and the prosecutor a bunch of times in late 2020 without
hesitation. When they asked back in December of 2020 to wear a
monitor as kind of a test I guess, I accepted. They monitored me for
months without any issue at all. They probably saw I had a pretty
      Case 1:21-cr-00308-JEB Document 15-11 Filed 07/14/21 Page 2 of 2




boring life and was just working a lot. After my plea, I have had no
issues with my official court monitoring so I really have been on some
type of supervision for six months now with no problems.



   I hope the Court can see a way to let me continue to do what I have
been doing these past almost 3 years and during these past six months
of monitoring. I just would like to continue to work, continue to be a
good and decent person and contribute to my community.



   Thank you for taking the time to read this.



Hannibal Kokayi
